Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel et al. (US 2005/0075665).
Regarding claims 1 and 4, Brenzel et al. (in Applicant’s field of tissue opening repair) disclose a device capable of suture securement, comprising: an annular body (310; Figures 7-9) that defines an axial dimension passing through the annular body (length along axis 302) and a radial dimension perpendicular to the axial dimension; and a plurality of suture engagement members (312) that extend from one axial side of the annular body (Figure 7) and that each comprise a free end (322) that projects radially inwardly (Figure 8), such that a suture engagement opening (at 302 in Figure 9; capable of trapping an appropriately sized suture) is formed between the free ends of the plurality of suture engagement members.
Brenzel et al. fail to explicitly disclose that the annular body is resiliently compressible and expandable as claimed and/or that it has open and closed states as claimed.  Brenzel et al. disclose that the annular body can be expandable and enlargeable as disclosed elsewhere (¶[0130]).
Brenzel et al. disclose another embodiment of the annular body (Figures 42-45) having a ring portion (510) with a snaking or zigzag shape (Figure 42) which allows the annular body to be resiliently expanded or compressed (¶[0174], [0176]) in order to allow mounting on variously sized delivery devices (¶[0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ring portion (510) of Brenzel et al. in place of the ring portion (310) in the Figures 7-9 embodiment in order to provide that embodiment with the expandability expressly intended by Brenzel et al. and to allow it to be mountable on a variously sized delivery devices.
With the above modification to the Figures 7-9 embodiment the resulting device would be resiliently deformable (compressible/expandable) and have a structure very similar to Applicant’s Figure 16.  Applicant has not disclosed any additional structure or property other than the structure of Figure 16 and its resilient expandability/compressibility which allows the claimed open and closed states.  It is therefore asserted that the structure of Brenzel et al. resulting from the above modification would be capable of having the open and closed states as claimed.
Regarding claim 2, radially compressing the annular body causes the free ends of the suture engagement members to move apart from each other to allow a suture to enter into the suture engagement opening (see remarks above in regard to claim 1, it is asserted that the structure of Brenzel et al. resulting from the above modification would be capable of performing the claimed function).
Regarding claim 3, radially expanding the annular body causes the free ends of the suture engagement members to move apart from each other to allow a suture to enter into the suture engagement opening (see remarks above in regard to claim 1, it is asserted that the structure of Brenzel et al. resulting from the above modification would be capable of performing the claimed function). 
Regarding claim 5, the annular body has a first axial end and a second axial end (at 510 in Figure 43) opposite the first axial end, and wherein the suture engagement members all extend from the first axial end (as in Figure 43 except angled inward) while the second axial end is open. 
Regarding claim 7, the suture engagement members comprises eight suture engagement members (Figures 7-9). 
Regarding claim 8, the free ends (332) of the suture engagement members taper in width moving radially inwardly (Figure 7). 
Regarding claim 9, the free ends are arrow shaped (Figure 7).  Alternatively, it would have also been obvious to one skilled in the art to make the same modification to the embodiment of Figure 18 (having arrow shaped free ends 432) as done above for the Figures 7-9 embodiment and described in regard to claim 1. 
Regarding claim 10, the annular body comprises a resiliently deformable metallic material (¶[0174], [0176]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brenzel et al. (US 2005/0075665) in view of Ellingwood et al. (US 2008/0312666).
Regarding claim 6, Brenzel et al. fail to disclose that the suture engagement members extend axially away from the annular body and then curve radially inwardly to the free ends.  Brenzel et al. disclose that the suture engagement members can have a variety of configurations (¶[0135], [0137]).  Brenzel et al. intend to gather and pull together adjacent tissue (Abstract; Figures 15-17).
Ellingwood et al. disclose suture engagement members (3520h, 3520j) of a similar device which extend axially away from an annular body (3520g, 3520i; understood by one skilled in the art as annular based on the immediately previous embodiments - Figures 33A-36B, ¶[0361]) and then curve radially inwardly to free ends (Figures 37C and 37D).  The configuration of the suture engagement members helps grab and pull in tissue (¶[0381]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Ellingwood et al. to have constructed the suture engagement members of Brenzel et al. to extend axially away from the annular body and then curve radially inwardly as claimed in order to better gather and pull together adjacent tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771